Bullard, J.
This case presents the same questions, as the one just decided between the same plaintiff and Wilkins and others. The injunction was sued out to stay proceedings on another twelve-months bond, given for the other undivided half of the same property, upon similar allegations of disturbance. The decision must be the same:
It is, therefore, ordered and decreed, that the judgment of the District Court be affirmed with costs, except as to the counsel’s fee allowed as special damages, which was remitted before the argument of the ease.*

 A rehearing was applied for in this case, on the ground on which a similar application was made in the case of Brashear v. Wilkins and others. It was refused.